Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        21-MAY-2021
                                                        11:30 AM
                                                        Dkt. 7 ODAC

                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        EDMUND M. ABORDO,
     Petitioner/Plaintiff-Counterclaim Defendant-Appellant,

                                vs.

       ISLAND INSURANCE COMPANY, LTD.; CALVIN MATSUSHIMA,
                Respondents/Defendants-Appellees,

                                and

            ENTERPRISE RENT-A-CAR; JULIE STEPHENSON,
       Respondents/Defendants-Counterclaimants-Appellees.

         ----------------------------------------------

             ENTERPRISE RENT-A-CAR; JULIE STEPHENSON,
          Respondents/Third-Party Plaintiffs-Appellees,

                                vs.

    YURIE YAMANO, Respondent/Third-Party Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 1CC191000393)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner Edmund M. Abordo’s application for writ of
certiorari, filed on April 21, 2021, is hereby rejected.
          DATED: Honolulu, Hawai#i, May 21, 2021.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Michael D. Wilson
                                   /s/ Todd W. Eddins